TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00648-CR

and

NO. 03-94-00649-CR





Robert Ray Hampton, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DALLAS COUNTY, 282ND JUDICIAL DISTRICT

NOS. F-9441992-NS & F-9441941-MS, HONORABLE TOM PRICE, JUDGE PRESIDING





PER CURIAM

	In both causes, the district court found appellant guilty of aggravated robbery and
assessed punishment at imprisonment for twenty-five years and a $1000 fine.  Tex. Penal Code
Ann. § 29.03 (West 1994). (1)
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeals are frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by advancing a contention which counsel says might arguably
support the appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of
his right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeals are
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.
	The judgments of conviction are affirmed.


Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed
Filed:   June 21, 1995
Do Not Publish
1.        Section 29.03 was amended in a nonsubstantive way after these offenses were committed.